Evans, J.
The date of the certificate to each original bill of exceptions is September 29, 1906. Service on the solicitor of the ■city court purports to have been acknowledged on the same day, and the entry of the clerk of the trial court is that the bill of exceptions was filed in office on November 1, 1906. The plaintiff in error in each case moves in this court to amend the date of the certificate of the judge and the acknowledgment of service by the solicitor, by changing the dates to October 18, 1906, alleging that the latter •date was the day the bill of exceptions was actually signed and service acknowledged, but by inadvertence and mistake the certificate and the acknowledgment of service were' dated September 29, 1906. In support of the truth of his motion he offers the affidavits of the judge, the clerk, and the solicitor of the trial court.
The certificate to the bill of exceptions is the writ of error. ■Civil Code, § 5533. After the trial judge has signed the certificate, he loses jurisdiction of the case, and is without power to correct the same or give an additional certificate (Woolf v. State, 104 Ga. 536), except as provided by act approved August 22, 1905 (Acts 1905, p. 84). If the judge gives an additional certificate, other than as provided in the act of 1905, it will be ignored. Dyson v. Southern Ry. Co., 113 Ga. 327. The motion of the plaintiff in error is to amend the certificate of the judge by substituting a. different date. A bill ■of exceptions can not be amended except as provided by law. Sections 5570 and 5573 of the Civil Code, providing for the amendment of bills of exceptions, are confined to such imperfections or ■omissions of necessary and proper allegations as can be cured by *282or supplied from the transcript of the record. Winn v. State, 124 Ga. 811. They do not authorize an amendment changing the date of the certificate to the bill of exceptions. Perry v. Higgs, 6 Ga. 43. The motion to amend must be denied.
As the certificate to the bill of exceptions bears date September 29, 1906, and the entry of its filing in the trial court is November 1, 1906, and more than fifteen days thus intervened, the bill of exceptions must be dismissed. Civil Code, § 5554; Penal Code, § 1075; Cook v. State, 120 Ga. 137.

Writ of error dismissed.


All the Justices concur, except Fish, C. J., absent.